Citation Nr: 0945129	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for neck cancer.  

2.	Service connection for skin cancer to include basal cell 
carcinoma of the left temple, the back, the nasal bridge, and 
the right nasal supratip.  

3.	Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for Meniere's 
syndrome.  

4.	Entitlement to an increased initial disability evaluation 
for service-connected residuals, history of moderately 
differentiated adenocarcinoma of the sigmoid colon, currently 
rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1945 to July 
1949.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.      

The issue of service connection for skin cancer as well an 
entitlement to a higher evaluation for colon cancer are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In February 1946, the Veteran served with the U.S. Navy at 
Bikini Atoll during operation CROSSROADS.

2.	The Veteran's cancer in the neck is not related to service 
on a direct or presumptive basis.  

3.	The Board denied the Veteran's original service connection 
claim for Meniere's syndrome in an unappealed April 1978 
decision.        

4.	The evidence received since the April 1978 Board decision 
is either commutative of information previously presented, 
does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.	The Veteran's neck cancer was not incurred in or 
aggravated by military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.	An April 1978 Board decision that denied the Veteran's 
service connection claim for Meniere's syndrome is final.  38 
U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2009).   

3.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for Meniere's 
syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
to the Veteran dated in August 2003, April 2006, and February 
2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, VA informed the Veteran of the elements of his 
claims, and of the evidence necessary to substantiate the 
claims.  See Kent v. Nicholson, 20 Vet. App 1 (2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a VCAA 
notification letter to the Veteran prior to the April 2006 
rating decision that denied his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings in 
general, or of effective dates for the award of VA benefits, 
prior to the rating decision on appeal.  See Mayfield and 
Dingess/Hartman, both supra.  Nevertheless, the Board finds 
that proceeding with a final decision is appropriate here.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  Following full 
notification, the RO readjudicated the Veteran's claims in 
the May 2007 Statement of the Case (SOC) of record.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  VA provided the Veteran with VA compensation 
examination for his increased rating claim for colon cancer.  
To assess the Veteran's contention that in-service radiation 
exposure caused his cancer disorders, the RO obtained medical 
opinions from the Chief Public Health and Environmental 
Hazards Officer of VA, and from the Director of Compensation 
and Pension Service of the Veterans Benefits Administration.  
See 38 C.F.R. § 3.311.  

With regard to the service connection claim for neck cancer, 
the Board sought and received from the Veterans Health 
Administration an expert medical opinion (VHA opinion).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

With regard to the claim to reopen, the Board notes that VA 
does not have a duty to provide the Veteran with medical 
examination and opinion in response to a claim to reopen.  It 
is the Veteran's responsibility in such claims to generate 
new and material evidence that would warrant a reopening of 
the claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits to the Claim for Service Connection

In February 2003, the Veteran filed several original service 
connection claims to include claims for neck and colon 
cancer.  

The claims file contains private treatment records dated 
between September 1983 and September 2006.  These records 
indicate treatment for neck/lymph node cancer and for colon 
cancer, beginning in September 1985.  The records show that 
the Veteran underwent colon resection surgery in September 
1985 for moderately differentiated adenocarcinoma of the 
sigmoid colon.  And the records show June 1996 removal of a 
cancerous cyst, consistent with a metastic poorly 
differentiated squamous cell carcinoma, from a lymph node in 
the Veteran's upper left neck.

In relevant part, the RO, in the April 2006 rating decision 
on appeal, denied the Veteran's service connection claim for 
neck cancer, but granted service connection for residuals of 
colon cancer.  The Veteran appealed the denial of his service 
connection claim, and the assigned disability rating for 
residuals of colon cancer (this issued is addressed in the 
remand below).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, to find service connection there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran contends that he developed cancer in his neck and 
lymph node as a result of ionizing radiation exposure during 
Operation CROSSROADS at Bikini Atoll in 1946.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  The Board will address 
each of these three methods in the adjudication that follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
Veteran was, in fact, "a radiation-exposed Veteran."  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure. 

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed Veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The Veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. 

"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of Veterans 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; in certain circumstances, service before January 
1, 1974, on Amchitka Island, Alaska; or, in certain 
circumstances, service in a capacity which, if performed as 
an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000 (42 38 
U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii)(2009).  

In this matter, the Veteran's participation in a radiation-
risk activity has been confirmed by the Defense Threat 
Reduction Agency (DTRA) in a July 2004 statement of record.  
His diagnosed neck/lymph node cancer, however, is not 
included in the listed presumptive disabilities under 38 
C.F.R. § 3.309(d).  As such, the presumption under 38 C.F.R. 
§ 3.309(d) is not applicable here.  See Rucker, 10 Vet. App. 
at 71.

In making this determination, the Board notes that it closely 
considered a June 1996 private medical record, which states 
that the tumor removed from the Veteran's neck was metastic, 
and that "[p]ossible primary sites include but are not 
limited to upper aerodigestive tract, including 
nasopharyngeal carcinoma, esophagus, lung or somewhat less 
likely skin."  As certain "aerodigestive tract" cancers 
are presumptive disabilities, and as colon cancer has been 
service connected under 38 C.F.R. § 3.309(d) as a presumptive 
disability, the Board found additional medical inquiry 
warranted into the service connection claim for neck cancer.    

In April 2009, the Board requested from the VHA a medical 
opinion on whether it would be possible - without resort to 
speculation - to identify the primary site of the metastic 
squamous cell carcinoma in the neck.  In the April 2009 
response of record, the VHA examiner, after reviewing the 
Veteran's medical records and history of exposure to ionizing 
radiation in service, stated that it was not possible to 
identify the primary site without resort to speculation.  The 
examiner, the Chief of Hematology/Oncology at a VA medical 
facility, cited to pertinent medical statistics and included 
references to several medical treatises relied upon when 
rendering the opinion.     

As such, the Board cannot deem the Veteran's neck cancer a 
presumed disability under 38 C.F.R. § 3.309(d), or one that 
is derived from a cancer - such as colon cancer - listed 
thereunder.  Simply put, no medical evidence states that that 
cancer relates to a presumed cancer listed under 38 C.F.R. 
§ 3.309(d).  Although the physician in the June 1996 private 
medical record speculated "possible" primary sites, an 
award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102; 
see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  The private physician 
in June 1996 did identify the primary source of the Veteran's 
neck cancer and the VHA examiner stated affirmatively that it 
would be speculative to relate the neck cancer to another 
disorder.   

With respect to the second method, section 3.311(a) calls for 
the development of a radiation dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  This includes the request of dose data from the 
Department of Defense.  See 38 C.F.R. § 3.311(a)(2)(ii).  The 
dose data is then forwarded to the Under Secretary for 
Benefits for consideration.  See 38 C.F.R. § 3.311(c)(1).

The Veteran has claimed that his lymph node/neck cancer 
resulted from ionizing radiation exposure.  The Board notes 
that cancer is listed as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  As such, the Veteran's claim was forwarded to 
obtain dose data from the Department of Defense.  See 38 
C.F.R. § 3.311(a).  In October 2005, the DTRA composed a 
Scenario of Participation and Radiation Exposure for the 
Veteran which was based upon available military records and 
the Veteran's recollections and statements.  The Veteran's 
statements, service personnel records, unit records, and 
operations documents confirm that the Veteran was stationed 
aboard the USS FLUSSER during Operation CROSSROADS in Bikini 
Atoll in 1946 and participated in radiological monitoring 
following nuclear detonations.  The DTRA thereafter provided 
that the Veteran received not more than 0.6 rem of external 
gamma dose, 0.0 rem of external neutron dose, and 0.06 rem of 
internal committed dose.  As the evidence shows that the 
Veteran participated in the testing of nuclear weapons, the 
requirements of 38 C.F.R. § 3.311(b)(1) are met.

Thereafter, the Director of the VA Compensation and Pension 
(C&P) Service referred the Veteran's claims to the VA Under 
Secretary for Health pursuant to 38 C.F.R. § 3.311, for 
review and opinion as to whether it was likely, unlikely, or 
as likely as not that the Veteran's neck cancer resulted from 
exposure to in-service ionizing radiation.  To estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the disorders, the Chief Public Health and 
Environmental Hazards Officer used the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health.  The physician noted that the 
computer software calculated the probability of causation for 
cancers found in the tongue (1.57%), salivary gland (1.57%), 
oropharynx/nasopharynx (1.57%), larynx (1.49%), trachea, 
bronchus, and lung (3.96%), and esophagus (5.12%).  The 
physician noted that these sites were used because, in this 
matter, only the secondary cancer site (left upper neck) is 
known.  Moreover, the physician noted that the estimate of 
radiation doses to the rectum was used as, like the inner 
neck, that is an internal site.  Based on this information, 
the physician found it unlikely that the lymph node/neck 
cancer related to ionizing radiation exposure during service.  

The Board thus concludes that the evidence preponderates 
against the Veteran's claim under the second avenue of 
recovery here.  See 38 C.F.R. § 3.311. 

The Board will now assess the Veteran's claim under the third 
avenue of recovery.  As noted, the Veteran is not foreclosed 
from proving direct service connection by establishing direct 
actual causation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.  See Combee, supra.  Under Combee, VA must not only 
determine whether a Veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The Veteran's service treatment records, to include the July 
1949 separation medical examination report, are devoid of any 
complaint, finding, or treatment of neck or lymph node 
disorders.  And there is no evidence that the Veteran 
developed either of these disorders within the first several 
years after service separation.  

Indeed, the medical records indicate that the earliest cancer 
diagnosis of record is dated in September 1983, over 34 years 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The Veteran did not file claims for service 
connection for his cancer disorders until February 2003, 
which is over 53 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  And none of the private or VA 
medical evidence of record contains an assertion by a medical 
professional that service relates to the lymph node/neck 
cancer.  See Hickson, supra.  

Based upon the foregoing, service connection for lymph 
node/neck cancer is not warranted on a direct or presumptive 
basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.   


III.  The Claim to Reopen the Claim for Service Connection

The Veteran originally claimed service connection for 
Meniere's syndrome in June 1977.  In an August 1977 rating 
decision, the Veteran's claim was denied.  The Veteran 
appealed that decision to the Board which, in April 1978, 
denied the claim as well.  As the Veteran did not appeal that 
decision, the decision became final.  See 38 U.S.C.A. § 7104. 

In February 2003, the Veteran filed a claim to reopen his 
service connection claim for Meniere's syndrome.  In the 
April 2006 rating decision on appeal, the RO denied his 
claim.  For the reasons set forth below, the Board agrees 
with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has received new and material evidence since the final April 
1978 Board decision that denied service connection for 
Meniere's syndrome.          

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final April 1978 Board decision 
with the evidence obtained since then.  

At the time of the April 1978 Board decision, the record 
contained: service treatment records that are negative for 
ear, hearing, or neurological disorders; a July 1949 
separation medical examination report that found no ear, 
hearing, or neurological disorders; an October 1974 private 
audiology examination report that indicates hearing loss and 
tinnitus, but which is negative for Meniere's syndrome; a 
November 1974 private audiology examination report that 
states that "imbalance is from Meniere's disease on the 
left;" a June 1975 report from the Veteran's employer which 
indicates symptoms such as vertigo and dizziness; a July 1977 
lay statement from the Veteran's Mother who states that the 
Veteran experienced a hearing problem since his discharge 
from service; and the transcript of the November 1977 Board 
hearing which notes the Veteran's statements that he 
experienced hearing loss during service.  

The evidence in April 1978 demonstrated that the Veteran then 
had Meniere's syndrome.  But the evidence did not indicate 
onset of this disorder during service, or within the first 
several years of discharge from service.  As such, the Board 
affirmed the rating decision to deny the claim.  Again, that 
April 1978 Board decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final April 1978 Board decision.  Since that decision, the 
relevant evidence that VA has received includes:  statements 
from the Veteran contending that he developed Meniere's 
disease as a result of his exposure to radiation during 
service; an October 1995 private treatment note that 
indicates inactive Meniere's disease; an April 2002 private 
treatment record that notes Meniere's disease; VA treatment 
records dated between February 2003 and July 2004 which note 
the Veteran's history of Meniere's disease but which do not 
note any adverse symptoms from the disorder; an August 2003 
statement from the Veteran indicating that VA had prescribed 
him hearing aids; and an April 2006 VA compensation 
examination report of record which addresses the Veteran's 
service-connected colon cancer, but which notes that the 
Veteran is "very hard of hearing" due to his Meniere's 
syndrome.  

This is certainly new evidence in the claims file.  It has 
been associated with the claims file since the final April 
1978 Board decision.  But the Board finds that none of this 
new evidence is material.  This evidence merely shows - as 
the evidence showed in April 1978 - that the Veteran has 
Meniere's syndrome.  The new evidence does not contain 
evidence indicating that the Veteran incurred Meniere's 
syndrome during service, or soon after service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  And the new evidence does 
not contain competent evidence drawing a nexus between 
service and the current disorder.  See Hickson, supra.  In 
this regard, while the Veteran has asserted that his 
Meniere's syndrome is the result of in-service radiation 
exposure, he is not competent to render medical opinions.  In 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
linking Meniere's syndrome with radiation exposure are not of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As such, none of the new evidence relates to an unestablished 
fact necessary to substantiate the Veteran's service 
connection claim for Meniere's syndrome.  The claim to reopen 
the service connection claim is denied.  See 38 C.F.R. 
§ 3.156.


ORDER

Service connection for neck cancer is denied.  

New and material evidence to reopen the Veteran's service 
connection claim for Meniere's syndrome has not been 
received, and the appeal is denied.    


REMAND

In October 2005, the DTRA provided the following dose 
estimates relevant to the Veteran's service connection claim 
for skin cancer:  the mean total external gamma dose was 0.6 
rem with an upper bound of 1.4 rem; the mean total external 
neutron dose was 0.0 with a 0.0 upper bound; the mean skin 
dose (nose) beta plus gamma was 0.9 rem with an upper bound 
of 2.0 rem; the mean skin dose (back) beta plus gamma was 1.0 
with an upper bound of 2.2 rem; and the internal committed 
dose to the rectum was .06 rem, with an upper bound of .6 
rem.  

These calculations were relied on in March 2006 opinions from 
the Director of the VA Compensation and Pension (C&P) 
Service, and from the Chief Public Health and Environmental 
Hazards Officer.  Based partly on the dose data, each 
examiner found it unlikely that the Veteran's skin cancer 
related to his radiation exposure during service.  These 
negative opinions were then relied on by the RO in denying 
the Veteran's claim to service connection for skin cancer.  

In a December 2006 letter of record, the DTRA issued a 
revised dose estimate relevant to the claim here.  It stated 
that the total skin dose to any skin area (beta plus gamma) 
is 550 rem.  This revision is reiterated in a December 2007 
letter of record to the Veteran, which was provided to the 
Board.  

As the revised data may affect the determinations made in 
March 2006, the Board finds remand warranted here for new 
assessments and new opinions.  

With respect to the claim for an increased rating for the 
Veteran's colon cancer, the Board observes that the Veteran 
was furnished a VA examination in April 2006.  While the 
examiner noted that the Veteran had no subsequent evidence of 
a tumor, the Veteran was noted to show clinical signs of 
anemia.  It is unclear if this anemia has any etiologically 
relationship to the Veteran's colon cancer.  On remand, the 
Veteran should be afforded a new VA addressing any current 
manifestations of his colon cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the case to 
the VA Chief Public Health and 
Environmental Hazards Officer, and to 
the VA Director of C&P Service.  Each 
should then issue revised reports and 
opinions addressing the Veteran's 
service connection claim for skin 
cancer under 38 C.F.R. § 3.311.  
Particular attention should be given to 
the revised dose data provided in 
December 2006.     

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
level of impairment of the residuals of 
adenocarcinoma of the colon.  The 
claims folder should be made available 
to the examiner for review.  

The examiner is asked identify any 
currently manifested residuals of the 
Veteran's colon cancer.  In particular, 
the examiner should indicate whether 
the Veteran's current anemia is 
symptomatic of his colon cancer.  

3.  Upon completion of the foregoing, the 
RO should review the evidence in the 
record.  The RO should then readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


